*63SUMMARY ORDER
Plaintiff One Beacon Insurance Company appeals a November 28, 2005 judgment of the District Court, finding that defendants were covered under an ocean marine open cargo insurance policy and dismissing plaintiffs complaint for declaratory relief. Plaintiff originally brought the instant action in District Court alleging that the policy did not provide coverage in light of its anti-assignment clause.
Upon a review of the record, and substantially for the reasons set forth in Judge Kaplan’s careful and comprehensive decision from the bench, see Transcript of Trial, One Beacon Ins. Co. v. A & L Asset Mgmt. Ltd., 03 Civ. 6901, at 498-501 (S.D.N.Y. November 10, 2005), we AFFIRM the judgment of the District Court.